 

 
   

AO25B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page 1 of I

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL, CASE
: Vv. (For Offenses Committed On or After November 1, 1987)

Carlos Valentin-Villegas Case Number : 3:19-mj-23170

James Michael Chavez

 

 

 

 

 

 

 

Defendant's Attorney E A
REGISTRATION NO, 88012298 ED
THE DEFENDANT: | : AUG 08 2019
pleaded guilty to count(s) 1 of Complaint .
. CLERK, US OE ThICT COURT
C1 was found guilty to count(s) SOUTHERN GiSTRICT cE CALIFORNIA
after a plea of not guilty. . . . BY AT DEPT |
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) -
[1 The defendant has been found not guilty on count(s)
C Count(s) . dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
| an SERVED Oo. days

OI Assessment: $10 WAIVED & Fine: WAIVED
J Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

. TF] Court recommends defendant be deported/removed with relative, charged in case

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, August 8, 2019
Date of Imposition of Sentence

DUSM HONORABLE F. A. GOSSETT III
UNITED STATES MAGISTRATE JUDGE

1

Oe FF

  

Received

Clerk’s Office Copy a oo —-3:19-mj-23170

 

 
